DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 05/24/2021 in response to the Non-Final Office Action dated 12/22/2020.
Claims 22-38 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-25, 31-32 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ADACHI (US 2019/0104450 A1).
Regarding Claim 22, ADACHI discloses a source network apparatus (see FIG. 4,6-8 and 11), comprising: 
at least one processor (see FIG. 4, [0091]); and 
at least one memory including computer program code (FIG. 4, [0091]), the at least one memory and the computer program code configured to, with the at least one processor ( [0091], “The memory stores a program to be executed by the processor”), cause the source network apparatus at least to: 
transmit to a target network apparatus prior to the target network apparatus receiving a message for initiating handover of a user apparatus to the target network apparatus (FIG. 6, [0126]-[0127], “the eNB 200-1 transmits a handover request (HO Request) message to the eNB 200-2” and “The handover request message is a message for requesting preparation of a resource for the handover”), a request for a radio resource control configuration for the user apparatus to use in establishing a connection with the target network apparatus during a handover of the user apparatus from the source network apparatus to the target network apparatus ( [0124], “the transmission source of the synchronization setting information”; [0127], “a message for requesting preparation of a resource for the handover”; [0133], “the eNB 200-1 transmits a message (RRCConnectionReconfiguration) for starting a handover from the first cell (eNB 200-1) to the second cell (eNB 200-2) to the UE 100”, [0137], “the UE 100 starts the handover”);
receive a response to the request (FIG. 6, step S107); and 
forward, to the user apparatus, at least part of any radio resource control configuration information comprised in the response (FIG. 6, step S108, wherein the RRCConnecitonReconfiguration represents a radio resource control configuration for the user apparatus to use in establishing a connection with the target network apparatus eNB 200-2 during a handover). 

Regarding Claim 23, ADACHI discloses a target apparatus (see FIG. 6), comprising: 
at least one processor (see FIG. 4, eNB); and 
at least one memory including computer program code (FIG. 4, [0091]), the at least one memory and the computer program code configured to, with the at least one processor ([0091], “The memory stores a program to be executed by the processor”), cause the apparatus at least to: 
receive a request from a source network apparatus for a radio resource control configuration for use by a user apparatus when accessing the target network apparatus (FIG. 6, step S106, [0126]-[0127], “the eNB 200-1 transmits a handover request (HO Request) message to the eNB 200-2” and “The handover request message is a message for requesting preparation of a resource for the handover”); 
determine whether or not to configure, in response to the request, at least a partial radio resource control configuration for the user apparatus in a response to the request, at least a partial radio resource control configuration for the user apparatus to use in establishing a connection with the target network apparatus during a handover fo the user apparatus from the source network apparatus to the target network  apparatus (); and 
 ( [0128], “The eNB 200-2 receives the handover request message. The eNB 200-2 decides whether or not to approve the handover request”, [0129], “the eNB 200-2 transmits a handover request acknowledgment (HO request ACK) message to the eNB 200-1”, and [0133], “the eNB 200-1 transmits a message (RRCConnectionReconfiguration) for starting a handover from the first cell (eNB 200-1) to the second cell (eNB 200-2) to the UE 100”, wherein the RRCConnecitonReconfiguration represents a radio resource control configuration for the user apparatus to use in establishing a connection with the target network apparatus eNB 200-2 during a handover; see also [0030], wherein the prepared resource is notified to the source apparatus); and 
transmit the response to the request in dependence on the determining (FIG. 6, step S107,  see also [0129] and [0133] as mentioned above). 

Regarding Claim 24, ADACHI discloses an apparatus (see FIG. 4, UE), comprising: 
at least one processor (FIG. 4, controller 130); and 
at least one memory including computer program code (see FIG. 4, [0084]), the at least one memory and the computer program code configured to, with the at least one processor (see [0084], “The memory stores a program to be executed by the processor”), cause the apparatus at least to: 
receive from a source network apparatus, an indication of a type of radio resource control configuration information for use by the apparatus when accessing a target network apparatus (FIG. 6, step 108, “RRCConnectionReconfiguration”, see [0127] and [0133], wherein the “RRCConnectionReconfiguration” is a complete radio resource control configuration for handover); and 
select a signaling procedure to access the target network apparatus in dependence on the indication see [0137], “] The UE 100 receives, from the eNB 200-1, a message for starting a handover from the first cell to the second cell. In response to receiving the message, the UE 100 starts the handover”, [0138], “The UE 100 receives the synchronization signal from the second cell. The UE 100 establishes synchronization with the second cell based on the synchronization signal”). 

Regarding Claim 25, ADACHI discloses the apparatus as claimed in claim 24. 
ADACHI further discloses wherein the indication comprises a complete radio resource control configuration (see FIG. 6, step 108, [0133]).

Regarding Claims 31-32, the claims 31-32 are method claims recites same limitations of the corresponding apparatus claims 24-25. Claims 31-32 are rejected based on the same rationales as set forth for rejection of Claims 24-25.

Regarding Claim 38, ADACHI discloses the method of Claim 31. 
ADACHI further discloses a computer program product embodied on a non-transitory computer-readable storage medium bearing computer program code embodied therein (FIG. 4 and [0084]), said computer program code, causing a computer to perform the method of claim 31 when the computer program product is run on the computer (see [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI in view of PATEL (US 2017/0118690).
Regarding Claims 27 and 34, ADACHI discloses the apparatus as claimed in claims 24 and 31. 
ADACHI does not disclose: 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
determine that criteria for autonomous handover to the target network apparatus has been fulfilled subsequent to said receiving; and 
perform said selecting in dependence on said determining.
However, PATEL teaches:  
wherein the at least one memory and the computer program code are further configured to, with the at least one processor (see [0008]), cause the apparatus to: 
determine that criteria for autonomous handover to the target network apparatus has been fulfilled subsequent to said receiving (FIG. 7, steps 704-706); and 
perform said selecting in dependence on said determining (FIG. 7, steps 704-706).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PATEL to the method of ADACHI, in order to provide a method for supporting an access terminal to determine a traffic class associated with service from a source access point, select one or more parameters of the set of parameters based on the determined traffic class, perform one or more mobility measurements on a communication medium, and monitor for the one or more autonomous handover triggering events based on the one or more selected parameters and the one or more mobility measurements; and perform an autonomous handover from the source access point to a target access point as suggested by PATEL (see [0006]-[0014]).  

Regarding Claims 28 and 35, ADACHI  discloses the apparatus as claimed in claims 24 and 31. 
PATEL does not disclose:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
receive from the source network apparatus a list of autonomous target network apparatuses, the list comprising an indication of which target network apparatuses have not configured any radio resources to the user apparatus for autonomous user apparatus handover.
However, PATEL teaches:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor (see [0008]), cause the apparatus to: 
receive from the source network apparatus a list of autonomous target network apparatuses (FIG. 3 neighbor list 302), the list comprising an indication of which target network apparatuses have not configured any radio resources to the user apparatus for autonomous user apparatus handover ( [0040], “to avoid unnecessary handover to an access point belonging to another operator because the operator ID (e.g., Public Land Mobile Network (PLMN) ID) of the target access point 210 may not be known a priori to the access terminal 120. The neighbor list field 302 may include a cell identifier (e.g., Physical Cell ID (PCI)) and an operating frequency of the target access point 210 and any other suitable access points for autonomous handover known to the source access point 110 (or other access point providing the configuration message(s) 252)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PATEL to the method of ADACHI, in order to provide a method for supporting an access terminal to determine a traffic class associated with service from a source access point, select one or more parameters of the set of parameters based on the determined traffic class, perform one or more mobility measurements on a communication medium, and monitor for the one or more autonomous handover triggering events based on the one or more selected parameters and the one or more mobility measurements; and perform an autonomous handover from the source access point to a target access point as suggested by PATEL (see [0006]-[0014]).  

Regarding Claims 29 and 36, ADACHI discloses the apparatus as claimed in claims 24 and 31.
ADACHI does not disclose:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
use different triggering criteria for triggering autonomous handover to the target network apparatus in dependence on the received indication.
However, PATEL teaches:
wherein the at least one memory and the computer program code are further configured to, with the at least one processor (see [0008]), cause the apparatus to: 
use different triggering criteria for triggering autonomous handover to the target network apparatus in dependence on the received indication ([0038], “the configuration message(s) 252 may also include a parameter or set of parameters defining one or more autonomous handover triggering events”; [0043], “a triggering event field 308 defining one or more triggering events for autonomous handover”, “average signal-strength-based triggering events”, “RSRP” and “RSRQ”; see also [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PATEL to the method of ADACHI, in order to provide a method for supporting an access terminal to determine a traffic class associated with service from a source access point, select one or more parameters of the set of parameters based on the determined traffic class, perform one or more mobility measurements on a communication medium, and monitor for the one or more autonomous handover triggering events based on the one or more selected parameters and the one or more mobility measurements; and perform an autonomous handover from the source access point to a target access point as suggested by PATEL (see [0006]-[0014]).  


Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI in view of WAGER (2016/0028585 A1).
Regarding Claim 26, ADACHI discloses the apparatus as claimed in claim 25.
ADACHI discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor (see FIG. 4, [0084] or [0091]).
ADACHI does not disclose: 
if the indication comprises the complete radio resource control configuration: perform random access on at least some of the resources included in the indication; and transmit a radio resource control connection reconfiguration complete message to the target network apparatus, else if the indication comprises the partial radio resource control configuration: perform random access on at least some of the resources included in the indication; and transmit a radio resource control connection establishment request message to the target network apparatus, else if the indication comprises no radio resource control configuration: perform random access on at least some of the resources indicated in a system information broadcast by the target network apparatus; and transmit a radio resource control connection establishment request message to the target network apparatus.
However, WAGER teaches:
if the indication comprises the complete radio resource control configuration: perform random access on at least some of the resources included in the indication (FIG. 22 and [0255]-[0257], “The SeNB provides the new radio resource configuration to the MeNB”, “E-RAB”); and transmit a radio resource control connection reconfiguration complete message to the target network apparatus (FIG. 22, steps 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of WAGER as mentioned above to the method of ADACHI, in order to provide a method methods for modifying a radio resource of the SeNB with respect to a User Equipment, to maximize the use of the UE's capabilities taking into account the MeNB configuration, while ensuring that QoS requirements are fulfilled and UE capabilities are not exceeded as suggested by WAGER (see [0008]-[0013]).
 
Regarding Claim 33,  the claim is a method claim reciting the same claim limitations of the apparatus claim 26, thus the claim 33 is rejected based on the same reasons as set forth for rejection of Claim 26. 

Claims 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over ADACHI in view of YIU (2017/0086106 A1).
Regarding Claim 30, ADACHI discloses the apparatus as claimed claim 24.
ADACHI does not disclose: 
receive the indication after an autonomous handover procedure to the target network apparatus has already been initiated by the user apparatus.
However, YIU teaches:
receive the indication after an autonomous handover procedure to the target network apparatus has already been initiated by the user apparatus (FIG. 2, step 213, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YIU as mentioned above to the method of ADACHI, in order to successfully complete a handover procedure without a network delay as suggested by YIU (see [0003]). 
 
Regarding Claim 37,  the claim is a method claim reciting the same claim limitations of the apparatus claim 30, thus the claim 37 is rejected based on the same reasons as set forth for rejection of Claim 30. 

Response to Arguments
Previous rejection of Claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph has been withdrawn.
Applicant's arguments filed on 05/24/2021 have been fully considered but are moot in view of new ground of rejection,

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416